Citation Nr: 0101544
Decision Date: 01/19/01	Archive Date: 03/12/01

DOCKET NO. 96-50 803               DATE JAN 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to an increased evaluation for residuals of a gunshot
wound (GSW) to the right upper thigh, currently evaluated as 10
percent disabling.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 to
September 1945. He was also a prisoner of war from December 1943 to
December 1944.

The current appeal arose from a February 1996 rating decision from
the Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, Philippines. The RO denied entitlement to an increased
evaluation for residuals of a gunshot wound of the right upper
thigh.

This matter was previously before the Board of Veterans' Appeals
(Board) in July 1997 and March 1999, at which times it was remanded
to the RO for further development and adjudicative actions.

The RO affirmed the determinations previously entered in March
2000. In March 2000 the RO denied entitlement to an increased
evaluation for ischemic heart disease, and special monthly
compensation by reason of being in need of regular aid and
attendance, or on account of being housebound. There has been no
notice of disagreement with the above denials, and they are not
considered part of the current appellate review.

In June 2000 the RO granted entitlement to a total disability
evaluation for compensation purposes on the basis individual
unemployability (TDIU) effective April 15, 2000. In this instance,
there was a full grant of the benefit sought. If the veteran
disagrees with the effective date assigned, he must submit a notice
of disagreement, and since he has not done so, this claim is not
considered part of the current appellate review. See Grantham v.
Brown, 114 F.3d (Fed. Cir. 1997).

The case has been returned to the Board for further appellate
review.

2 -

FINDING OF FACT

The gunshot wound of the right upper thigh is manifested by
residual healed scarring, and there is no evidence of moderately
severe muscle damage.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for
residuals of a gunshot wound of the right upper thigh have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.73, Diagnostic
Code 5314 (1996) and (2000), 4.118, Diagnostic Code 7804 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1945 in-service physical examination report shows no
abnormalities of the musculoskeletal and nervous systems. Further
examination in August 1945 revealed an early abscess formation on
the right leg. Subsequent to said examination the veteran was seen
with complaints of painful swelling of the outer aspect of his
right leg for the previous seven days.

It was noted that he had tender glands in the upper medial thigh
for three days. The diagnosis was acute moderately severe furuncle
of the outer aspect of the right leg. In addition, in August 1945,
he underwent an incision and drainage of the furuncle on the outer
aspect of the right leg.

3 -

On examination on September 11, 1945 the skin and musculoskeletal
systems were indicated as okay. On September 22, 1945, the veteran
reported, on a document titled Declaration of Enlisted Man, that he
was suffering from two bullet wounds to the upper right thigh,
which he had sustained in July 1943, during a guerrilla campaign in
Los Banos. General examination conducted on September 23, 1945
indicated the veteran had a scar from a bullet wound in the right
thigh.

In an October 1945 signed affidavit the veteran stated, inter alia,
that he was assigned to the Intelligence Section from June to
December 1943. He indicated that he served as an intelligence man
in Los Banos, and at the same time got supplies for his outfit and
sustained two bullet wounds.

In May 1986 the veteran filed a claim for service connection for
bullet wounds of the right hip. A December 1986 VA examination
report shows he reported he had sustained a gunshot wound of the
right thigh in 1942. He stated that there were two bullets that
were surgically extracted. He complained of right thigh pain.

Examination revealed two healed scars, residuals of gunshot wounds
at the lateral aspect of the right upper thigh, one inch apart. The
upper more posterior scar measured 3/8 inch by 1/4 inch, and the
lower more outer scar was 1/2 inch by 1/4 inch. Both scars were
slightly depressed, non-adherent and non-tender. There was a healed
scar on the right leg, allegedly as a result of residuals of a
glancing shrapnel wound at the posterior-lateral aspect of the
upper and middle third, which was, non- adherent and non-tender.

There were no furuncles seen, and the veteran denied a history of
furuncle of the right leg. There was no limitation of motion of the
joints of the right lower extremity. The examiner remarked that
there was no evidence of residuals of furunculosis of the right
leg. The diagnoses were healed scars on the right thigh, residuals
of gunshot wound and healed scar of the right leg, residuals of
glancing shrapnel wound.

4 -

X-rays revealed that the shafts of both tibia and fibula appeared
normal in texture and alignment. There was, however, sharpening of
the tibial spine. No abnormal soft tissue or calcitic densities
were seen. The diagnosis, in pertinent part, was essentially
negative right thigh and leg.

In January 1987 the RO found that the evidence of record was
sufficient to show that the veteran had incurred two bullet wounds
in his right upper thigh area, which were slightly depressed at
that time, and had complained of pain. The RO granted the veteran
a 10 percent disability evaluation for scars of the right upper
thigh, residuals of bullet wounds. The RO also considered the scar
of the veteran's right leg; allegedly the result of a shrapnel
wound, but decided that the evidence in the official service
records did not support such claim.

In August 1995 the veteran filed a claim for an increased
evaluation for his service- connected scars of the right upper
thigh, residuals of bullet wounds.

An October 1995 VA examination report shows the veteran related
that he had sustained a gunshot wound to his right thigh in 1942,
at which time his comrade removed the bullet from the right thigh
and placed herbal leaves on the wound. He stated that during cold
weather he develops increased pain in the right leg with associated
numbness and tingling of the entire right leg. He further stated
that at times it was difficult for him to walk, and that he
required a cane to walk long distances. He also stated that the
right leg was continuously stiff and difficult to lift.

On examination there were two approximately I centimeter in
diameter in depth, hyperpigmented entry scars secondary to a
gunshot wound of the right lateral thigh. There was one
approximately 0.5 centimeter in diameter hyperpigmented entry scar
secondary to a shrapnel wound of the distal right lateral leg.
There was no evidence of keloid formation, adherence or herniation
of the scars. There was moderate depression of all scars without
inflammation, swelling, diminished vascular supply or ulceration.

5 -

The two entry scars of the right lateral thigh were acutely tender
and painful to palpation. There was no significant cosmetic effect.
There was limited range of motion of the right leg, which the
examiner stated could be related to the old gunshot wound versus
arthritic changes secondary to the veteran's age. It was noted that
he required a cane and assistance to ambulate. The diagnoses were
status post old gunshot wound, right lateral thigh and old shrapnel
wound, right distal lateral leg, with limited range of motion of
the right leg, possibly secondary to sequela of old gunshot wound
versus osteoarthritic changes.

VA examination of the joints in November 1997 revealed that the
veteran did not have any complaints regarding the gunshot wound. It
was noted that there was no pain of the entry and exit wounds.
There was no dislocation or recurrent subluxation noted. The
examiner noted that the veteran's daily activities were more
affected by his heart bypass rather than residuals of his gunshot
wound. There was no evidence of painful motion, edema, effusion,
instability, weakness, tenderness, redness, heat, abnormal
movement, or guarding of movement. In addition, there was no
ankylosis present.

Range of motion of the hip (which includes movement of the femur as
it rotates in the acetabulum) was normal. The diagnosis was gunshot
wound, right thigh.

VA examination of the muscles in November 1997 revealed the exact
muscles involved were on the lateral aspects of the right thigh. It
was noted that there were no injuries that affected the bony
structures, nerves or vascular structures. There were no symptoms
of pain, activity limited by fatigue or inability to move the joint
through a portion of its range, and there was no interference with
activities of daily living. There were no adhesions, tendon damage,
bone, and joint or nerve damage.

Muscle strength was good. There was no loss of muscle function.
There was no incoordination and no pain on performing range of
motion of the right hip and thigh.

6 -

There was no limitation of motion or function due to pain, fatigue,
weakness, or lack of endurance following repetitive use or during
flare-ups. The diagnosis was residuals of gunshot wound, right
lateral thigh. It was noted that there was no increased disability
since the previous examination.

X-rays of the right hip in November 1997 showed minimal
osteoarthritic changes with good abduction at both hip joints.
There were no fractures noted. There were nodular calcifications in
the right upper and left lower buttocks, retained metallic clips in
both medial thighs and heavy arteriosclerosis in the femoral
arteries. The diagnoses were minimal degenerative arthritis without
apparent limited range of motion of both hips, arteriosclerosis,
soft tissue calcifications (old infected injection sites
(questionable)) and status post soft tissue surgery of both thighs.

X-rays of the right thigh in November 1997 revealed a number of
metallic clips in the medial soft tissues and an arteriosclerotic
femoral artery. There was no fracture or osteomyelitic changes
noted in the femur. The diagnoses were negative right femoral
fracture, status soft tissue surgery, right thigh and
arteriosclerosis.

A November 1999 VA examination report shows it was noted that the
veteran's gunshot wound had been treated in the field. Examination
revealed there was no pain or tenderness. There was weakness. It
was noted the veteran's disability is aggravated by advanced age.
It was also noted that he was limited to sitting and lying down in
bed. It was further noted that he can walk with assistance for
short periods and distances. It was also noted that there was pain
beyond degrees of motion and weakness played the major functional
impact. There was no edema, effusion, instability, tenderness,
redness, abnormal movement, or guarding. There was positive
weakness 3-/5. Active range of motion of the right knee was 0-100
degrees; and, passive range of motion was 0- 120 degrees.

7 -

The examiner noted that there was only one gunshot wound to the
right thigh involving muscle group XIV only (anterior muscles of
the thigh). There was no evidence of atrophy due to the gunshot
wound since both thighs exhibited the same level of atrophy. The
examiner further noted that the veteran did not complain of any
pain, but of weakness. The weakness was equal on both thigh
muscles. The examiner also noted that the gunshot wound was
penetrating through muscle group XIV, but it was not through and
through. The diagnosis was residual shrapnel wound, right thigh
muscle group XIV.

A November 1999 VA muscles examination report shows the veteran had
a 0.5cm x .5cm, flat, non-tender scar over the anterior lateral
aspect right thigh. Sensitivity, adhesions, tendon damage and bone,
joint and nerve damage were negative. Muscle strength was 3-/5. It
was noted that muscle could not move joint through functional range
of motion. There was positive muscle weakness and moderate atrophy
of both thighs. The examiner noted that the veteran's condition was
due to advanced age and not due to gunshot wound residuals.

Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (2000).

The percentage ratings contained in the Rating Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1
(2000).

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

- 8 -

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. See 38
C.F.R. 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000).

Impairment associated with the veteran's service-connected
disability may be rated separately unless it constitutes the same
disability or the same manifestation. The provisions of 38 C.F.R.
4.14 preclude the assignment of separate ratings for the same
manifestations of a disability under different diagnoses. The
critical element is that none of the symptomatology for any of the
conditions is duplicative of or overlapping with symptomatology of
the other conditions. Esteban v. Brown, 6 Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to trace
the medical-industrial history of the disabled person from the
original injury, considering the nature of the injury and the
attendant circumstances, and the requirements for, and the effect
of, treatment over past periods, and the course of the recovery to
date. 38 C.F.R. 4.41 (2000).

The schedular criteria for muscle injuries evaluated as well as the
provisions of 38 C.F.R. 4.55, 4.56 which relate to evaluation of
muscle injuries were revised effective July 3, 1997.

9 -

Where a law or regulation changes after a claim has been filed or
reopened, but before the administrative or judicial appeal process
has been concluded, the version more favorable to a claimant
applies unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary does so. See Marcoux v.
Brown, 9 Vet. App. 289 (1996); See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991); see also VAOPGCPREC 3-97.

Revised regulations do not allow for their retroactive application
unless those regulations contain such provisions and may only be
applied as of the effective date. See DeSousa v. Gober, 10 Vet.
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 187
(1996).

In this case, the revised schedule was not promulgated to
substantively change the criteria, but rather "to update this
portion of the rating schedule to ensure that it uses current
medical terminology and unambiguous criteria." 62 Fed. Reg. at
30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 4.73,
Diagnostic Code 5314, reveal no changes in the evaluation granted
for the classifications of disability from muscle injuries (slight,
moderate, moderately severe, and severe).

Diagnostic Code 5314 provides evaluations for disability of muscle
group XIV, the anterior thigh group: (1) sartorius; (2) rectus
femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus
internus; (6) tensor vaginae femoris. 38 C.F.R. Part 4, Diagnostic
Code 5314. The function of these muscles are as follows: extension
of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of
knee (1); tension of fascia lata and iliotibial (Maissiat's) band,
acting with XVII (1) in postural support of body (6); acting with
hamstrings in synchronizing hip and knee (1, 2). This code provides
a 10 percent evaluation for moderate muscle injury, a 3 0 percent
evaluation for moderately severe muscle injury, and a 40 percent
evaluation for severe muscle injury. See 38 C.F.R. 4.73, Diagnostic
Code 5314 (2000); 38 C.F.R. 4.73, Diagnostic Code 5314 (1996).

- 10-

Prior to the revisions for rating muscle injuries, the regulations
classified muscle injuries into four general categories: slight,
moderate, moderately severe, and severe. Separate evaluations are
assigned for the various degrees of disability. Residuals of
gunshot and shell fragment wounds are evaluated on the basis of the
velocity, projector and size of the missile which inflicted the
wounds; extent of the initial injury and duration of
hospitalization; the therapeutic measures required to treat the
disability; and current objective findings, such as evidence of
damage to muscles, nerves and bones which result in pain, weakness,
limited or excessive motion, shortening of extremities, scarring,
or loss of sensation. 38 C.F.R. 4.56.

Slight disability of the muscle anticipates a simple muscle wound
without debridement or infection with the effects of laceration
with a history of a wound of slight severity and relieved with
brief treatment and return to duty.

A history of healing with good functional results without
consistent complaints of the cardinal symptoms of muscle injury or
painful residuals is also contemplated. Objective findings of a
slight disability including minimal scar, slight, if any, evidence
of fascial defect, atrophy, or impaired tonus, and no significant
impairment of function or retained metallic fragments. 38 C.F.R.
4.56 (a).

Moderate disability of the muscle anticipates a through-and-through
or deep penetrating wound of short track from a single bullet,
small shell or shrapnel fragment, without explosive effect of a
high velocity missile, residuals of debridement, or prolonged
infection. A history consistent with a moderate disability would
include evidence of hospitalization in service or treatment of the
wound, and complaints of one or more of the cardinal signs and
symptoms, particularly lowered threshold of fatigue after average
use. Objective findings include entrance, and if present, exit
scars indicating a short track of missile, some loss of deep fascia
or muscle substance or impairment of muscle tonus and of definite
weakness or fatigue in comparative tests. 38 C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipates a
through-and-through or deep open penetrating wound by a small high
velocity missile or a large low- velocity missile, with
debridement, prolonged infection, or sloughing of the soft parts,
and intermuscular scarring. There should be a history of
hospitalization for a prolonged period of treatment of the wound in
service.

A record of cardinal symptoms, such as loss of power, weakness,
lowered threshold of fatigue, fatigue-pain, impairment of
coordination and uncertainty of movement, and evidence of
unemployability because of inability to keep up work requirements
should be considered. Objective findings should include entrance
and exit scars indicating a track of a missile through one or more
muscle groups. Objective findings should also include indications
on palpation of loss of deep fascia,- moderate loss of muscle
substance, or normal firm resistance of muscles compared to a sound
side. Tests of strength and endurance compared with sound side
should demonstrate positive evidence of moderately severe loss. 38
C.F.R. 4.56(c).

A severe muscle disability results from a through-and-through or
deep-penetrating wound due to high velocity missile, or large or
multiple low velocity missiles, or with shattering bone fracture or
open comminuted fracture with extensive debridement, prolonged
infection, or sloughing of soft parts, with intermuscular binding
and cicatrization and service medical records or other evidence
showing hospitalization for a prolonged period for treatment of the
wound. Objective findings may include a ragged, depressed and
inherent scars indicating wide damage to muscle groups in missile
track, palpation showing moderate or extensive loss of deep fasciae
or muscle substance, or soft flabby muscles in wound area and
abnormal swelling and hardening of muscles in contraction. Tests of
strength, endurance, or coordinated movements compared with
decreased muscles of the non-major side indicate severe impairment
of function. 38 C.F.R. 4.56(d).

12 -

If present, the following are also signs of severe muscle
disability: X-ray evidence of minute multiple scattered foreign
bodies indicating intermuscular trauma and explosive effect of the
missile; adhesion of scar to one of the long bones, scapula, pelvic
bones, sacrum or vertebrae, with epithelial filling over the bone
rather than true skin covering in an area where bone is normally
protected by muscle; diminished muscle excitability to pulsed
electrical current and electro-diagnostic tests, visible or
measurable atrophy; adaptive contraction of an opposing group of
muscles; atrophy of muscle groups not in the track of the missile;
induration or atrophy of an entire muscle following simple piercing
by a projectile. 38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal system,
attention is first given to the deepest structures injured (bones,
joints and nerves). A through-and-through injury, with muscle
damage, is at least a moderate injury for each group of muscles
damaged. Entitlement to a rating of severe grade is established
when there is a history of a "compound comminuted fracture and
definite muscle or tendon damage from the missile. 38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were made
to the schedular criteria for evaluating muscle injuries, as set
forth in 38 C.F.R. 4.55, 4.56, and 4.72. See 62 Fed. Reg. 30237-240
(1997). For instance, 38 C.F.R. 4.72 was removed and the provisions
contained in that regulation was incorporated into the provisions
of 38 C.F.R. 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle
injuries in the same anatomical region would not be combined, but
instead the rating for the major group would be elevated from
moderate to moderately severe or from moderately severe to severe
according to the aggregate impairment of function of the extremity.
That regulation also provided that two or more muscles affecting
the motion of a single joint could be combined but not in
combination receive more than the rating for ankylosis of that
joint at the intermediate angle. Additionally, that regulation
provided that muscle injury ratings would not be combined with
peripheral nerve paralysis ratings. 38 C.F.R. 4.55.

- 13 -


The new provisions of 38 C.F.R. 4.55, in pertinent part, provide
that a muscle injury rating will not be combined with a peripheral
nerve paralysis rating of the same body part, unless the injuries
affect entirely different functions. For rating purposes, the
skeletal muscles of the body are divided into 23 muscle groups in
5 anatomical regions: 6 muscle groups for the pelvic girdle and
thigh (diagnostic codes 5313 through 5318). For muscle group
injuries in different anatomical regions, which do not act upon
ankylosed joints, each muscle group injury shall be separately
rated and the ratings combined under the provisions of 38 C.F.R.
4.25. See 38 C.F.R. 4.55.

Under the revised 38 C.F.R. 4.56, governing the evaluation of
muscle disabilities, (a) An open comminuted fracture with muscle or
tendon will be rated as a severe injury of the muscle group
involved unless, for locations such as in the wrist or over the
tibia, evidence establishes that the muscle damage is minimal; (b)
A through- and-through injury with muscle damage shall be evaluated
as no less than a moderate injury for each group of muscles
damaged; (c) For VA rating purposes, the cardinal signs and
symptoms of muscle disability are loss of power, weakness, lowered
threshold of fatigue, fatigue-pain, impairment of coordination and
uncertainty of movement; (d) Under Diagnostic Codes 5301 through
5323, disabilities resulting from muscle injuries shall be
classified as slight, moderate, moderately severe or severe as
follows:

Slight disability of a muscle anticipates a simple muscle wound
without debridement or infection and with a history of a
superficial wound with brief treatment and no cardinal signs or
symptoms of muscle disability, such as loss of power, weakness,
fatigue-pain, or impairment of coordination and uncertainty of
movement. Objective findings of a slight disability include a
minimal scar, no evidence of fascial defect, atrophy, or impaired
tonus, and no impairment of function or retained metallic
fragments. 38 C.F.R. 4.56(d)(1)

14 -

Moderate disability of a muscle anticipates a through and through
or deep penetrating wound of short track from a single bullet,
small shell or shrapnel fragment, without explosive effect of a
high velocity missile, residuals of debridement, or prolonged
infection. A history consistent with a moderate disability would
include complaints of one or more of the cardinal signs and
symptoms, particularly lowered threshold of fatigue after average
use. Objective findings include some loss of deep fascia or muscle
substance or impairment of muscle tonus and loss of power or
lowered threshold of fatigue. 38 C.F.R. 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a through
and through or deep open penetrating wound by a small high velocity
missile or a large low- velocity missile, with debridement,
prolonged infection, or sloughing of soft parts, and intermuscular
scarring. There should be a history of hospitalization for a
prolonged period of treatment of the wound with a record of
cardinal symptoms consisting of loss of power, weakness, lowered
threshold of fatigue, fatigue-pain, impairment of coordination and
uncertainty of movement, and if present, evidence of inability to
keep up with work requirements. Objective findings should include
entrance and exit scars indicating a track of a missile through one
or more muscle groups. Objective findings should also include
indications on deep palpation of loss of deep fascia, muscle
substance, or normal firm resistance of muscles compared with sound
side. Tests of strength and endurance compared with sound side
should demonstrate positive evidence of impairment. 38 C.F.R.
4.56(d)(3).

Severe disability of muscles contemplates through and through or
deep penetrating wounds due to high velocity missile, or large or
multiple low velocity missiles, or with shattering bone fracture or
open comminuted fracture with extensive debridement, prolonged
infection, or sloughing of soft parts, intermuscular binding and
scarring. There are ragged, depressed and adherent scars indicating
wide damage to muscle groups in missile track. Palpation shows loss
of deep fascia or muscle substance, or soft flabby muscles in wound
area.

- 15 -

Muscles swell and harden abnormally in contraction. Tests of
strength, endurance, or coordinated movements compared with the
corresponding muscles of the uninjured side indicate severe
impairment of function.

If present, the following are also signs of severe muscle damage:
(A) X-ray evidence of minute multiple scattered foreign bodies
indicating intermuscular trauma and explosive effect of missile.
(B) Adhesion of scar to one of the long bones, scapula, pelvic
bones, sacrum or vertebrae, with epithelial sealing over the bone
rather than true skin covering in an area where bone is normally
protected by muscle. (C) Diminished muscle excitability to pulsed
electrical current in electro- diagnostic tests. (D) Visible or
measurable atrophy. (E) Adaptive contraction of an opposing group
of muscles. (F) Atrophy of muscle groups not in the track of the
missile, particularly of the trapezium and serratus in wounds of
the shoulder girdle. (G) Induration or atrophy of an entire muscle
following simple piercing by a projectile. 38 C.F.R. 4.56 (d)(4).
(Authority: 38 U.S.C. 1155 [29 FR 6718, May 22, 1964, as amended at
43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 1997).

An evaluation of the level of disability also includes
consideration of the functional impairment of the veteran's ability
to engage in other activities, including employment, and the effect
of pain on the functional abilities. 38 C.F.R. 4.10, 4.40, 4.45,
and 4.59. The Board also notes that in DeLuca v. Brown, 2 Vet. App.
202, 206 (1995) the United States Court of Appeals for Veterans
Claims (Court) held that, when a diagnostic code provides for
compensation based solely upon limitation of motion, the provisions
of 38 C.F.R. 4.40 and 4.45 must also be considered, and that
examination must adequately portray the extent of functional loss
due to pain "on use or due to flare-ups."

For scars that are superficial, poorly nourished, with repeated
ulceration a 10 percent evaluation is provided under 38 C.F.R. Part
4, Diagnostic Code 7803. For scars that are superficial, tender and
painful on objective demonstration, a 10 percent evaluation is
provided under 38 C.F.R. Part 4, Diagnostic Code 7804.

- 16 -

For other scars the basis of evaluation is rated on limitation of
function of affected part in accordance with 38 C.F.R. Part 4,
Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt doctrine in resolving each such issue shall be given
to the veteran. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102,
4.3 (2000).

Analysis

The law provides that the Secretary shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.
The law further provides that the Secretary may defer providing
assistance pending the submission by the claimant of essential
information missing from the application. 38 U.S.C.A. 5103A(a)(1)-
(3) (as amended by the Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been adequately
developed to their full extent, and that VA has met its duty to
assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v.
Derwinski, 1 Vet. App. 519 (1991).

17 -

In accordance with 38 C.F.R. 4.1 and 4.2 and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
medical records and all other evidence of record pertaining to the
history of the veteran's service-connected disability.

As noted above, this case was previously remanded to the RO for
additional development. The Board is satisfied that the requested
development has been completed.

The veteran has been provided VA examinations in connection with
his claim for increased compensation benefits for his service-
connected disability, and other evidence has been obtained which
is. probative thereof. The Board has found nothing in the
historical record that would lead to a conclusion that the evidence
of record is not adequate for rating purposes.

The veteran was given the opportunity to submit additional
evidence. The Board is unaware of any additional evidence that has
not already been requested and/or obtained that is pertinent to the
veteran's appeal.

In this case the veteran is currently receiving a 10 percent
disability evaluation under Diagnostic Code 7804, (scar,
superficial, tender and painful on objective demonstration) for
scars of the right upper thigh, residuals of bullet wounds. Based
on the evidence of record, the Board must find that any functional
impairment resulting from the veteran's gunshot wound of the right
thigh is sufficiently compensated by the 10 percent rating
currently in effect. The 10 percent disability evaluation under
Diagnostic Code 7804 is the maximum allowable evaluation under that
code.

Scars under Diagnostic Code 7805 are rated on limitation of
function of the affected part. In this instance, the VA examination
in 1997 revealed there was no pain of the entry and exit wounds. In
addition, there was no evidence of painful motion, edema, effusion,
instability, weakness, tenderness, redness, heat, abnormal movement
or guarding of movement or ankylosis. Range of motion of the hip
was normal.

- 18 -

The report of the veteran's November 1999 VA examination described
the scar of the veteran's right thigh as flat, non-tender and non-
adherent. There was no tendon, bone, joint or nerve damage
associated with the wound. The examiner noted the veteran had no
complaints of any pain but complained of weakness. Thus, the Board
concludes that since there is no evidence of pain, tenderness,
ulceration or limitation of function attributable solely to the
surgical scars on the veteran's right thigh, there is no basis for
a disability rating in excess of 10 percent under Diagnostic Code
7805.

Additionally, the right upper thigh scars have not been reported as
poorly nourished or repeatedly ulcerated, which would warrant a 10
percent evaluation under diagnostic code 7803. In any event, as
noted above, the veteran is already rated as 10 percent disabled
for the healed residual scars of the right upper thigh under
diagnostic code 7804 which contemplates tenderness and pain on
objective demonstration.

The Board has considered whether the veteran may be entitled to an
evaluation in excess of 10 percent under Diagnostic Code 5314,
which applies to muscle group XIV (the anterior thigh). See 38
C.F.R. 4.73, Diagnostic Code 5314.

In order to warrant an evaluation in excess of 10 percent for
residuals of gunshot wound to the right thigh under 38 C.F.R. 4.73,
Diagnostic Code 5314, the evidence must establish that the veteran
has moderately severe muscle damage to the right thigh. As noted
above, moderately severe muscle disability must show a through and
through or deep penetrating wound by small high velocity missile or
large low-velocity missile with debridement, prolonged infection,
or sloughing of soft parts, and intermuscular scarring. See 38
C.F.R. 4.56. This symptomatology as it relates to the veteran's
right thigh disability is not shown in the medical records.
Moreover, there are no service records or other evidence which show
that the veteran was hospitalized for a prolonged period for
treatment of a wound to his right thigh. The only account of
treatment of his wound is his own. He stated that he received
treatment for his gunshot wound from a comrade in the field.

19 -

Furthermore, there is current evidence that the veteran's wound was
not through and through or deep penetrating. The VA examiner in
1999 noted that the veteran's gunshot wound was penetrating through
muscle group XIV, but it was not through and through. Also, the
examiner noted that there was only one gunshot wound to the right
thigh involving only the anterior muscles of the thigh (muscle
group XIV). Thus, the evidence does not support the grant of an
evaluation in excess of 10 percent.

The Board notes that, when evaluating musculoskeletal disabilities,
VA may, in addition to applying schedular criteria, consider
granting a higher rating in cases in which functional loss due to
limited or excess movement, pain, weakness, excess fatigability, or
incoordination is demonstrated, and those factors are not
contemplated in the relevant rating criteria. See 38 C.F.R. 4.40,
4.45; DeLuca, supra at 204-7.

In this instance, an additional rating pursuant to 4.40, 4.59, and
the holding in DeLuca is not for application because the veteran's
disability evaluation is not predicated on loss of motion. See
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Moreover, the VA examination in 1997 revealed there were no
symptoms of pain, activity limited by fatigue or inability to move
the joint through a portion of its range and there was no
interference with daily activities. Muscle strength was good, and
there was no loss of muscle function. There was no limitation of
motion or function due to pain, fatigue, weakness or lack of
endurance from use or during flare-ups.

Although on VA examination in 1999 there was an indication of
weakness and a decrease in range of knee motion, the examiner noted
that the veteran's condition was due to advanced age and not
gunshot wound residuals.

- 20 -

Another way that a rating in excess of 10 percent can be assigned
for the veteran's residuals of a gunshot wound of the right thigh
disability is on an extraschedular basis pursuant to 38 C.F.R.
3.321 (b)(1), which requires an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards.

Here, in the veteran's case at hand, the RO provided the veteran
with the provisions of 38 C.F.R. 3.321(b)(1); however, the RO did
not grant the veteran an increased evaluation on this basis.

The Board finds that the disability picture is not unusual or
exceptional in nature as to warrant referral of the case to the
Under Secretary or to the Director for review for consideration of
extraschedular evaluation pursuant to the provisions of 38 C.F.R.
3.321(b)(1). The current schedular criteria adequately compensate
the veteran for the current nature and extent of severity of
residual scarring related to a gunshot wound of the right upper
thigh. Having reviewed the record with these mandates in mind, the
Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for an evaluation in excess of 10
percent for residuals of a gunshot wound of the right upper thigh.
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As shown above, the Board has considered all potentially applicable
provisions of 38 C.F.R. Parts 3 and 4, whether they have been
raised by the veteran or his representative, as required by
Schafrath, supra. In this case, the Board finds no other provision
upon which to assign an increased evaluation.

21 -

ORDER

Entitlement to an evaluation in excess of 10 percent for residuals
of a gunshot wound of the right upper thigh is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

22 - 



